329 S.W.3d 865 (2010)
CARROLLTON-FARMERS BRANCH INDEPENDENT SCHOOL DISTRICT and Lynn Chaffin, in her capacity as Presiding Officer, Appellants,
v.
Richard FLEMING, Appellee.
No. 05-09-01166-CV.
Court of Appeals of Texas, Dallas.
December 2, 2010.
Robert E. Luna, Law Office of Earl Luna, P.C., Dallas, J. Darlene Ewing, Law Office of J. Darlene Ewing, Sunnyvale, for Appellants.
Derrell Anthony Coleman, West and Associates, LLP, Dallas, Jennifer S. Riggs, *866 Bill Aleshire, Riggs Aleshire & Ray, P.C., Austin, for Appellee.
Before Justices MOSELEY, BRIDGES, and O'NEILL.

OPINION
Opinion By Justice BRIDGES.
Appellants have filed a motion for voluntary dismissal. We GRANT appellants' motion and DISMISS this appeal.